Exhibit 10.2

Execution Copy

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY PLAN PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE. VOTES ON THE
PLANS SHALL NOT BE SOLICITED UNTIL SUCH PARTY HAS RECEIVED THE DISCLOSURE
STATEMENTS AND RELATED BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.

FIRST AMENDED AND RESTATED RESTRUCTURING SUPPORT, SETTLEMENT

AND CONTRIBUTION AGREEMENT

This First Amended and Restated Restructuring Support, Settlement And
Contribution Agreement dated as of July 9, 2016 (as amended, supplemented, or
otherwise modified from time to time, this “Agreement”), amends, restates, and
replaces in its entirety the Restructuring Support, Settlement And Contribution
Agreement dated as of June 7, 2016, including all schedules, annexes, and
exhibits attached thereto. among: (i) Caesars Entertainment Operating Company,
Inc. (“CEOC”), on behalf of itself and each of the debtors in the Chapter 11
Cases and its other direct and indirect subsidiaries (collectively, the
“Company”), and (ii) Caesars Entertainment Corporation (“CEC” and together with
the Company, each referred to as a “Party” and collectively referred to as the
“Parties”). All capitalized terms not defined herein shall have the meanings
ascribed to them in the CEOC Plan (as defined below).

RECITALS:

WHEREAS, before the date hereof, the Parties and their representatives engaged
in arm’s-length, good-faith negotiations regarding a potential reorganization
and realignment of certain of the Parties’ respective assets and operations,
restructuring of the Company’s funded indebtedness and settlement of potential
and actual claims asserted by the Company against its non-debtor affiliates
pursuant to the CEOC Plan, which negotiations resulted in the terms and
conditions of this Agreement and the terms and conditions set forth in the CEOC
Plan, including without limitation the Merger (collectively, the
“Restructuring”);

WHEREAS, the Company has investigated claims and causes of action against CEC
and its affiliates, sponsors, and others, as more fully disclosed in the CEOC
Disclosure Statement (as defined below) (the “SGC Investigation”); provided,
however, that CEC disputes many of the conclusions reached by the Company as a
result of the SGC Investigation and expressly reserves all rights to challenge
those conclusions in connection with any litigation regarding the CEOC Plan or
otherwise;

WHEREAS, a chapter 11 examiner appointed in the Chapter 11 Cases investigated
the claims and causes of action held by the Company and its chapter 11 estates
against CEC and its affiliates, sponsors, and others, as more fully described in
the Final Version of Examiner’s Final Report (Substantially Unredacted) [Chapter
11 Cases, Docket No. 3720] (the “Examiner Report”); provided, however, that CEC
disputes many of the conclusions articulated in the Examiner Report and
expressly reserves all rights to challenge those conclusions in connection with
any litigation regarding the CEOC Plan or otherwise;

WHEREAS, the Restructuring, the CEOC Plan and the distributions to be made to
creditors under the CEOC Plan are dependent upon the substantial, valuable
contributions that CEC has agreed to make on, and subject to, the terms and
conditions of this Agreement and the CEOC Plan;



--------------------------------------------------------------------------------

WHEREAS, the Restructuring, the CEOC Plan and the distributions of New CEC
securities to be made to creditors under the CEOC Plan are dependent and
expressly conditioned upon the occurrence of a merger of CEC and Caesars
Acquisition Company (“CAC”) on terms and conditions acceptable to each of CEC
and CAC;

WHEREAS, the Restructuring will be implemented through the CEOC Plan, with CEC
serving as plan sponsor as a result of its substantial and valuable
contributions thereunder; and

WHEREAS, the Restructuring settles all potential and actual claims of the
Company against its non-debtor affiliates, including against CEC, CAC, and their
affiliates, sponsors, officers and directors and including all potential claims
and causes of action investigated by the SGC Investigation and discussed in the
Examiner Report, on the terms and conditions set forth in this Agreement and the
CEOC Plan.

NOW, THEREFORE, in consideration of the covenants contained herein and in the
CEOC Plan, each Party, intending to be legally bound hereby, agrees as follows.

1. Definitions; Rules of Construction.

(a) Definitions. The following terms shall have the following definitions.

“105 Injunction Order” means an order of the Bankruptcy Court or any other court
of competent jurisdiction temporarily enjoining the Caesars Cases on terms and
conditions acceptable to CEC.

“Agreement” has the meaning set forth in the preamble hereof.

“Alternative Proposal” means any dissolution or winding up, plan of
reorganization or liquidation, merger, consolidation, business combination, sale
or issuance of equity interests, sale of a material portion of assets or
restructuring involving CEC, its controlled subsidiaries or the Company or any
offer or proposal for the foregoing, other than any such transaction that is
part of the Restructuring or is permitted under Section 16 hereof.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§101 et
seq.

“Bankruptcy Court” means the United States Bankruptcy Court for the Northern
District of Illinois or, as applicable, any other court in which a bankruptcy
case commenced by or against CEC may be pending.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

 

2



--------------------------------------------------------------------------------

“CAC” has the meaning set forth in the preamble hereof.

“CAC/CEOC RSA” means that certain First Amended and Restated Restructuring
Support Agreement, dated as of July 9, 2016, between CAC and CEOC, as it may be
amended, modified or restated from time to time.

“Caesars Cases” means the cases captioned (a) Wilmington Savings Fund Society,
FSB, solely in its capacity as successor Indenture Trustee for the 10%
Second-Priority Senior Secured Notes due 2018, on behalf of itself and
derivatively on behalf of Caesars Entertainment Operating Company, Inc. v.
Caesars Entertainment Corporation, et. al., Case No. 10004-VCG (Del. Ch.),
(b) Trilogy Portfolio Company LLC, et. al. v. Caesars Entertainment Corporation
and Caesars Entertainment Operating Company, Inc., No. 14-cv-7091 (S.D.N.Y.),
(c) Frederick Barton Danner v. Caesars Entertainment Corporation and Caesars
Entertainment Operating Company, Inc., No. 14-cv-7973 (S.D.N.Y.), (d) BOKF,
N.A., solely in its capacity as successor Indenture Trustee for the 12.75%
Second-Priority Senior Secured Notes due 2018 v. Caesars Entertainment
Corporation, Case No. 15-cv-01561 (S.D.N.Y.), (e) UMB Bank, N.A. solely in its
capacity as Indenture Trustee under those certain indentures, dated as of
June 10, 2009, governing Caesars Entertainment Operating Company, Inc.’s 11.25%
Notes due 2017; dated as of February 14, 2012, governing Caesars Entertainment
Operating Company, Inc.’s 8.5% Senior Secured Notes due 2020; dated August 22,
2012, governing Caesars Entertainment Operating Company. Inc.’s 9% Senior
Secured Notes due 2020; dated February 15, 2013, governing Caesars Entertainment
Operating Company, Inc.’s 9% Senior Secured Notes due 2020 v. Caesars
Entertainment Corporation, Case No. 15-cv-04634 (S.D.N.Y.), (f) Wilmington
Trust, N.A., solely in its capacity as successor Indenture Trustee for the
10.75% Notes due 2016 v. Caesars Entertainment Corporation, Case No. 15-cv-08280
(S.D.N.Y.), and (g) all claims in, and causes of action relating to, the Caesars
Cases otherwise described in clauses (a)–(f) above.

“CEC” has the meaning set forth in the preamble hereof.

“CEC Bankruptcy Event” means the filing against CEC of an involuntary bankruptcy
petition.

“CEC Chapter 11 Case” means, if applicable, a voluntary chapter 11 case filed by
CEC or a chapter 11 case commenced by CEC following a CEC Bankruptcy Event.

“CEC Confirmation Order” means, if applicable, entry by the Bankruptcy Court of
an order confirming a CEC Plan that is materially consistent with this Agreement
and the CEOC Plan and reasonably acceptable to the Company and acceptable to
CEC.

“CEC Disclosure Statement” means, if applicable, CEC’s disclosure statement,
including any exhibits, appendices, related documents, ballots, and procedures
related to the solicitation of votes to accept or reject a CEC Plan, in each
case, as amended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, in respect of a CEC Plan and that is prepared
and distributed in accordance with, among other things, sections 1125, 1126(b),
and 1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be substantially
consistent with this Agreement and the CEOC Plan and shall otherwise be
reasonably acceptable to the Company and CEC.

 

3



--------------------------------------------------------------------------------

“CEC Petition Date” means, if applicable, the date on which CEC commences a CEC
Chapter 11 Case.

“CEC Plan” means, if applicable, a chapter 11 plan of reorganization for CEC
through which the Restructuring may be effected (as amended, supplemented, or
otherwise modified from time to time), and which must be materially consistent
with this Agreement and the CEOC Plan and shall otherwise be reasonably
acceptable to the Company and acceptable to CEC.

“CEC Termination Event” has the meaning set forth in Section 6 hereof.

“CEOC” has the meaning set forth in the preamble hereof.

“CEOC Confirmation Order” means the entry by the Bankruptcy Court of an order
confirming the CEOC Plan that is materially consistent with this Agreement and
the CEOC Plan and otherwise acceptable to the Company and CEC.

“CEOC Disclosure Statement” means the Company’s disclosure statement, including
any exhibits, appendices, related documents, ballots, and procedures related to
the solicitation of votes to accept or reject the CEOC Plan, in each case, as
amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, in respect of the CEOC Plan and that is prepared and
distributed in accordance with, among other things, sections 1125, 1126(b), and
1145 of the Bankruptcy Code, Rule 3018 of the Federal Rules of Bankruptcy
Procedure, and other applicable law, each of which shall be substantially
consistent with this Agreement and the CEOC Plan, and shall otherwise be
reasonably acceptable to the Company and CEC.

“CEOC Plan” means the joint chapter 11 plan of reorganization for the Company
through which the Restructuring will be effected (as amended, supplemented, or
otherwise modified from time to time), a copy of which proposed plan is attached
hereto as Exhibit A, and any and all amendments thereto must be in form and
substance materially consistent with this Agreement and the CEOC Plan, and shall
otherwise be acceptable to the Company and CEC.

“Chapter 11 Cases” means the voluntary chapter 11 cases titled Caesars
Entertainment Operating Company, Inc., et. al., Case No. 15-01145 (Bankr. N.D.
Ill.).

“Company” has the meaning set forth in the preamble hereof.

“Company Fiduciary Out” has the meaning set forth in Section 5(c) hereof

“Company Termination Event” has the meaning set forth in Section 5 hereof.

“Confirmation Orders” means the CEOC Confirmation Order and, if applicable, the
CEC Confirmation Order.

 

4



--------------------------------------------------------------------------------

“Definitive Documentation” means the Plans, the Disclosure Statements, the
Confirmation Orders, and any court filings in (a) the Chapter 11 Cases or (b) a
CEC Chapter 11 Case, and any other agreements, documents or exhibits related to
or contemplated in the foregoing (but not, for the avoidance of doubt, any
professional retention motions or applications), that could be reasonably
expected to affect the interests of the Company or CEC in connection with the
Restructuring and any other agreements, instruments, certificates, or other
documents necessary, desirable or appropriate in order to effectuate the
Restructuring.

“Disclosure Statements” means the CEOC Disclosure Statement and, if applicable,
the CEC Disclosure Statement.

“Effective Date” means the date upon which all conditions precedent to the
effectiveness of the Plans, as applicable, have been satisfied or are expressly
waived in accordance with the terms thereof, as the case may be, and on which
the Restructuring and the other transactions to occur on the Effective Date
pursuant to the Plans, as applicable, become effective or are consummated.

“Examiner Report” has the meaning set forth in the recitals hereof.

“Merger Agreement” means the Amended and Restated Agreement and Plan of Merger
between Caesars Acquisition Company and Caesars Entertainment Corporation, dated
as of July 9, 2016, as it may be amended from time to time.

“New CEC” means CEC, giving effect to the merger of CAC with and into CEC
pursuant to, and the consummation of the other transactions contemplated by, the
Merger Agreement.

“Outside Date” means December 31, 2017.

“Parties” has the meaning set forth in the preamble hereof.

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group or any legal entity or association.

“Plans” means the CEOC Plan and, if applicable, the CEC Plan.

“Restructuring” has the meaning set forth in the recitals hereof.

“Restructuring Support Period” means the period commencing on the date hereof
and ending on the earlier of (i) the date on which this Agreement is terminated
with respect to all Parties and (ii) the Effective Date.

“SGC Investigation” has the meaning set forth in the recitals hereof.

“Sponsor Agreements” means (i) the Voting Agreement, dated as of July 9, by and
between Hamlet Holdings LLC, a Delaware limited liability company, its members
named therein, certain of the Sponsors and CEC, and (ii) the Voting Agreement,
dated as of July 9, by and between Hamlet Holdings LLC, its members named
therein, certain of the Sponsors and CAC.

 

5



--------------------------------------------------------------------------------

“Termination Date” means the date this Agreement is terminated in accordance
with the terms hereof.

“Termination Events” has the meaning set forth in Section 6 hereof.

(b) Rules of Construction. Each reference in this Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to this Agreement.

2. Commitments of CEC.

(a) Affirmative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, CEC agrees that it shall:

(i) (A) support the Restructuring, (B) support and take, and cause (directly or
indirectly) to be taken (to the extent within its control), those actions
contemplated by this Agreement or otherwise necessary, desirable, or appropriate
to effectuate the Restructuring, including entering into all documents and
agreements necessary to consummate the Restructuring, in each case, to which CEC
or any of its controlled subsidiaries (other than the Company), as applicable,
is a party, and complete the Restructuring and all transactions contemplated
under this Agreement and the CEOC Plan, (C) negotiate in good faith and execute
and deliver the Definitive Documentation necessary to effectuate the
Restructuring, in form and substance consistent in all material respects with
this Agreement and the CEOC Plan and as otherwise reasonably acceptable to the
Company and CEC, (D) use its reasonable best efforts to obtain any and all
required governmental, regulatory, licensing, Bankruptcy Court, or other
approvals (including, without limitation, any necessary third-party consents)
necessary to the implementation or consummation of the Restructuring, (E) use
its reasonable best efforts to lift or otherwise reverse the effect of any
injunction or other order or ruling of a court or regulatory body that would
impede the consummation of a material aspect of the Restructuring and
(F) operate in the ordinary course consistent with industry practice and the
operations contemplated pursuant to CEC’s business plan taking into account the
Restructuring and the commencement, if any, of a CEC Chapter 11 Case; provided,
however, that notwithstanding anything to the contrary in this Agreement,
nothing shall limit, impair or impede CEC’s rights to assert positions in
litigation before the Bankruptcy Court that challenge or dispute any findings or
conclusions contained in the Examiner Report or reached or articulated by CEOC
as a result of the SGC Investigation;

(ii) promptly notify or update the Company upon becoming aware of any of the
following occurrences: (A) a Termination Event or (B) material developments,
negotiations or proposals relating to the Caesars Cases, and any other case or
controversy that may be commenced against any of CEC or any of its controlled
subsidiaries (other than the Company) in a court of competent jurisdiction or
brought before a state or federal regulatory, licensing, or similar board,
authority, or tribunal that would reasonably be expected to materially impede or
prevent consummation of the Restructuring (including any amendment, modification
or waiver of the Merger Agreement or the Sponsor Agreements that would have such
effect or any termination of the Merger Agreement or the Sponsor Agreements);

 

6



--------------------------------------------------------------------------------

(iii) use reasonable best efforts to assist the Company in procuring a tolling
agreement (in form and substance reasonably acceptable to the Company) (a
“Tolling Agreement”) from each individual and entity identified in the SGC
Investigation and the Examiner Report (collectively, the “Tolling Parties”) by
September 30, 2016. In the event a Tolling Agreement from any Tolling Party has
not been procured by September 30, 2016, notwithstanding anything to the
contrary herein, the Company may commence actions to begin pursuing any and all
claims that they or their bankruptcy estates may have against such Tolling
Party, including any and all claims identified in the Examiner Report and the
SGC Investigation; provided, however, that for the duration of the Restructuring
Support Period, the Company shall negotiate in good faith with any such Tolling
Party to hold any such action in abeyance pending consummation of the
Restructuring;

(iv) use reasonable best efforts to cause the CEC Stockholder Meeting (as
defined in the Merger Agreement) to be held and completed prior to the Voting
Deadline Date (as defined below).

(b) Negative Covenants. Subject to the terms and conditions hereof, for the
duration of the Restructuring Support Period, CEC agrees that it shall not, and
shall not permit its controlled subsidiaries, as applicable, to, directly or
indirectly:

(i) seek, solicit, or support an Alternative Proposal;

(ii) take, or authorize or permit to be taken, any action materially
inconsistent with the transactions contemplated by this Agreement or the CEOC
Plan, or that would materially delay or obstruct the consummation of the
Restructuring or adversely affect the consideration to be delivered to any party
in connection therewith, including without limitation any amendment,
modification or waiver of the Merger Agreement or the Sponsor Agreements that
would have any such effect and any amendment, modification or waiver of the
Merger Agreement that would permit any Sponsor to terminate any Sponsor
Agreement;

(iii) enter into or consummate any Acquisition Proposal, Acquisition Agreement
or Superior Proposal (each as defined in the Merger Agreement), in each case,
without providing the Company at least ten (10) Business Days prior notice;

(iv) take, or authorize or permit to be taken, any action in connection with the
Restructuring that violates this Agreement;

(v) initiate any litigation or other proceeding (other than a CEC Chapter 11
Case) or enter into any proposed settlement of any Claim, litigation, dispute,
controversy, cause of action, proceeding, appeal, determination, investigation,
matter, or otherwise, in each case, that would materially impair the Company’s
or New CEC’s ability to consummate the Restructuring or that would provide for
treatment of any Claim that is greater than the treatment provided for such
Claim pursuant to the CEOC Plan without the express written consent of the
Company (which can be delivered by email from counsel to the Company);

 

7



--------------------------------------------------------------------------------

(vi) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any material Definitive Documentation) necessary to effectuate the Restructuring
that, in whole or in part, are not materially consistent with this Agreement and
the CEOC Plan, or are not otherwise reasonably acceptable to the Company;

(vii) take any action or omit to take any action, or incur, enter into, or
suffer any transaction, arrangement, condition, matter, or circumstance, that
(in any such case) materially impairs, or would reasonably be expected to
materially impair, the ability of New CEC to perform its obligations to carry
out the Restructuring, other than CEC’s commencement of a CEC Chapter 11 Case;

(viii) (A) sell, transfer, lease, license, pledge, allow to lapse, or otherwise
dispose of (by merger, consolidation, or sale of stock or assets), subject to a
Lien or otherwise encumber any material assets (including material intellectual
property or the equity or assets of any direct or indirect subsidiary);
(B) amend or propose to amend any organizational documents; (C) split, combine,
or reclassify any outstanding equity interests, or declare, set aside, or pay
any dividend payable in cash, stock, property, or otherwise with respect to such
shares or other equity interest; or (D) redeem, purchase, acquire, or offer to
acquire any equity interests;

(ix) (A) issue, sell, pledge, or dispose of any Equity Interests, other than
pursuant to the Merger; (B) acquire (by merger, consolidation, or acquisition of
stock or assets) any corporation, partnership, or other business organization or
division thereof, other than pursuant to the Merger; (C) incur any indebtedness
for borrowed money, except in the ordinary course consistent with industry
practice or issue any debt securities; or (D) dissolve or otherwise alter its
corporate or other organizational existence; or

(x) agree or otherwise commit to any of the foregoing.

(c) CEC Covenants re CEOC Plan. Without limiting anything in this Section 2, to
the extent within its respective control, CEC will take, will cause its
controlled subsidiaries (other than the Company), as applicable, to take, and
will use reasonable best efforts to cause (directly or indirectly) New CEC, upon
consummation of the Merger, to take, all actions necessary or appropriate
(including the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of Definitive Documentation to which such Person is a
party) to timely consummate the CEOC Plan, including without limitation the
following (it being understood that consummation of the transactions
contemplated by the CEOC Plan are subject to the terms and conditions of the
CEOC Plan, including consummation of the Merger, but CEC will take, and will
cause its controlled subsidiaries (other than the Company), as applicable, to
take, the actions and make the efforts contemplated by this Section 2(c) in
preparation for and in anticipation of such consummation):

(i) the performance of all actions, deliveries, and obligations of New CEC
contemplated by the CEOC Plan;

 

8



--------------------------------------------------------------------------------

(ii) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the New CEC Convertible Note Documents and the
issuance and delivery of $1,000,000,000 of New CEC Convertible Notes;

(iii) the issuance of up to 52.7% of the New CEC Common Equity (which includes
the New CEC Common Equity issuable pursuant to the New CEC Convertible Notes) in
accordance with the terms of the CEOC Plan;

(iv) the commencement and consummation of any New CEC Capital Raise to fund New
CEC’s contributions to the CEOC Plan, provided that all holders of, or persons
that will hold, New CEC Common Equity shall have preemptive rights to
participate (pro rata based on such holder’s actual or anticipated pro forma New
CEC Common Equity) in any New CEC Capital Raise; provided, further, that to the
extent that the Company determines that the structure of a New CEC Capital Raise
would have negative consequences with respect to the tax treatment of the Spin
Structure, the Company shall be able to modify or eliminate to the extent
necessary the New CEC Capital Raise to avoid such negative consequences;

(v) the consummation of the transactions contemplated by the Merger Agreement
and the Sponsor Agreements and enforcement of its rights thereunder in
accordance with the terms thereof (except to the extent such failure to enforce
its rights would not materially delay or impede the consummation of the CEOC
Plan);

(vi) the New CEC OpCo Stock Purchase for $700,000,000 in Cash;

(vii) the New CEC PropCo Common Stock Purchase, if applicable, for $91,000,000
in Cash, provided that if the PropCo Equity Election contemplated by the
CEOC Plan would materially affect the amount and/or value of PropCo Common
Equity New CEC must purchase for the Partnership Contribution Structure, the
Company and New CEC shall negotiate the amount of Cash necessary to purchase 5%
of PropCo Common Equity pursuant to the New CEC PropCo Common Stock Purchase;

(viii) the contribution and/or distribution of Cash, including the New CEC Cash
Contribution and including the Cash proceeds from the New CEC Capital Raise to
be used to fund the consummation of the Restructuring;

(ix) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of amendments to the CES LLC Agreement and the CES
Shared Services Agreement;

(x) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the OpCo Guaranty Agreement, the Management and Lease
Support Agreements, and Master Lease Agreements;

(xi) the contribution of the Bank Guaranty Purchase Price (as calculated in the
CEOC Plan) to the Company;

(xii) the establishment of the composition of the New CEC board of directors;

 

9



--------------------------------------------------------------------------------

(xiii) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the Right of First Refusal Agreement; and

(xiv) the negotiation (consistent with this Agreement and the CEOC Plan),
execution, and delivery of the PropCo Call Right Agreement.

(d) Cooperation. Without limiting anything in this Section 2, CEC will, and will
cause its controlled subsidiaries (to the extent within its control) to, use its
reasonable best efforts and continue to cooperate with the Company and other
parties in the implementation of the Restructuring, including providing, making
available and/or providing access to the premises, properties, businesses,
operations, books and records and other information that is reasonably requested
in connection with implementing the Restructuring (subject to existing
confidentiality obligations among various parties, attorney/client and other
privileges and immunities and other customary limitations appropriate under the
circumstances) and responding timely, and causing applicable personnel
(including CES personnel) to respond timely, to such requests.

(e) Certain Covenants Regarding Merger Agreement. CEC will keep the Company
reasonably updated, including with weekly updates, with respect to the Merger
Agreement and developments related thereto, including with respect to the
Shareholder Votes and any Acquisition Proposal, Acquisition Agreement or
Superior Proposal (each as defined in the Merger Agreement) and providing the
Company contemporaneously with copies of any notices received or delivered with
respect to the Merger Agreement.

(f) Nothing in this Agreement shall limit, impair or impede (i) the exercise of
the fiduciary duties of the board of directors of CEC pursuant to and in
accordance with the terms of Section 3.1 or 5.7 of the Merger Agreement or
(ii) CEC’s right to perform its obligations and exercise its rights as set forth
under the Merger Agreement, including as set forth in Article VII thereof (other
than Section 7.1(a) thereof) (it being acknowledged and agreed that the taking
of any action pursuant to either of the immediately preceding clause (i) or
(ii) shall in no event constitute a breach of this Agreement); provided that in
no event shall clause (ii) of this Section 2(f) be deemed to otherwise limit
CEC’s obligations under Sections 2(a)(ii), 2(a)(iv), 2(b)(ii) and 2(c)(v) of
this Agreement with respect to the Merger Agreement and enforcement of its
rights thereunder (in accordance with the terms thereof).

3. Covenants of the Company.

(a) Affirmative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, the Company shall:

(i) (A) support the Restructuring, (B) support and take, and cause (directly or
indirectly) to be taken (to the extent within its control) those actions
contemplated by this Agreement or otherwise necessary, desirable or appropriate
to effectuate the Restructuring, including entering into all documents and
agreements necessary to consummate the Restructuring, in each case, to which the
Company is a Party, and complete the Restructuring and all transactions
contemplated under this Agreement, the CEOC Plan and, if applicable, the CEC
Plan, including but not limited to obtaining all Releases for all Released
Parties on the terms set forth in Article VIII of the CEOC Plan and, if
applicable, the CEC Plan, (C) negotiate

 

10



--------------------------------------------------------------------------------

in good faith and execute and deliver the Definitive Documentation necessary to
effectuate the Restructuring, in form and substance consistent in all material
respects with this Agreement, the CEOC Plan and, if applicable, the CEC Plan and
as otherwise reasonably acceptable to the Company and CEC, (D) use its
reasonable best efforts to obtain any and all required governmental, regulatory,
licensing, Bankruptcy Court, or other approvals (including, without limitation,
any necessary third-party consents) necessary to the implementation or
consummation of the Restructuring, (E) use its reasonable best efforts to lift
or otherwise reverse the effect of any injunction or other order or ruling of a
court or regulatory body that would impede the consummation of a material aspect
of the Restructuring, and (F) operate the Company in the ordinary course
consistent with industry practice and the operations contemplated pursuant to
the Company’s business plan taking into account the Restructuring and the
commencement of the Chapter 11 Cases;

(ii) promptly notify or update CEC upon becoming aware of any of the following
occurrences: (A) a Termination Event or (B) material developments, negotiations
or proposals relating any other case or controversy that may be commenced
against the Company in a court of competent jurisdiction or brought before a
state or federal regulatory, licensing, or similar board, authority, or tribunal
that would reasonably be expected to materially impede or prevent consummation
of the Restructuring;

(iii) to the extent all issues related to the underlying guaranty litigation are
not otherwise resolved through settlement or mediation prior to such date, use
reasonable best efforts to file a motion on or before August 14, 2016 in form
and substance reasonably acceptable to CEC seeking to extend the 105 Injunction
Order currently in effect to the period ending on the Confirmation Date;

(iv) promptly provide CEC with notice of any Alternative Proposals received by
the Company;

(v) promptly provide CEC with notice of any material discussions or
communications that the Company engages in with any of its creditors that could
reasonably be expected to affect CEC’s rights, obligations or interests in the
Restructuring and use reasonable best efforts to include CEC in such discussions
or communications;

(vi) consult and fully cooperate with CEC on all issues relating to any
negotiations and litigation regarding the CEOC Plan, including all matters
relating to discovery, witness preparation, trial preparation, presentation and
strategy in connection with the CEOC Plan.

(b) Negative Covenants of the Company. Subject to the terms and conditions
hereof, for the duration of the Restructuring Support Period, the Company shall
not, directly or indirectly:

(i) seek, solicit, or support an Alternative Proposal;

(ii) take, or authorize or permit to be taken, any action materially
inconsistent with the transactions contemplated by this Agreement or the CEOC
Plan, or that would materially delay or obstruct the consummation of the
Restructuring or adversely affect the consideration to be delivered to any party
in connection therewith;

 

11



--------------------------------------------------------------------------------

(iii) make any changes, amendments or modifications to the CEOC Plan that are
not in form and substance materially consistent with this Agreement and the CEOC
Plan, or otherwise not reasonably acceptable to CEC, without CEC’s prior written
consent;

(iv) take, or authorize or permit to be taken, any action in connection with the
Restructuring that violates this Agreement;

(v) initiate any litigation or other proceeding or enter into any proposed
settlement of any Claim, litigation, dispute, controversy, cause of action,
proceeding, appeal, determination, investigation, matter, or otherwise, in each
case, that would materially impair the Company’s ability to consummate the
Restructuring;

(vi) (A) publicly announce its intention not to pursue the Restructuring;
(B) suspend or revoke the Restructuring; or (C) execute any agreements,
instruments, or other documents (including any modifications or amendments to
any material Definitive Documentation) necessary to effectuate the Restructuring
that, in whole or in part, are not materially consistent with this Agreement and
the CEOC Plan, or are not otherwise reasonably acceptable to CEC;

(vii) take any action or omit to take any action, or incur, enter into, or
suffer any transaction, arrangement, condition, matter, or circumstance, that
(in any such case) materially impairs, or would reasonably be expected to
materially impair, the ability of the Company to perform its obligations to
carry out the Restructuring;

(viii) (A) sell, transfer, lease, license, pledge, allow to lapse, or otherwise
dispose of (by merger, consolidation, or sale of stock or assets), subject to a
Lien or otherwise encumber any material assets (including material intellectual
property or the equity or assets of any direct or indirect subsidiary);
(B) amend or propose to amend any organizational documents; (C) split, combine,
or reclassify any outstanding equity interests, or declare, set aside, or pay
any dividend payable in cash, stock, property, or otherwise with respect to such
shares or other equity interest; or (D) redeem, purchase, acquire, or offer to
acquire any equity interests;

(ix) (A) issue, sell, pledge, or dispose of any Equity Interests; (B) acquire
(by merger, consolidation, or acquisition of stock or assets) any corporation,
partnership, or other business organization or division thereof; (C) incur any
indebtedness for borrowed money, except in the ordinary course consistent with
industry practice or issue any debt securities; or (D) dissolve or otherwise
alter its corporate or other organizational existence; or

(x) agree or otherwise commit to any of the foregoing.

(c) Cooperation. Without limiting anything in this Section 3 the Company will
use its reasonable best efforts and continue to cooperate with CEC and other
parties in the implementation of the Restructuring, including providing, making
available and/or providing

 

12



--------------------------------------------------------------------------------

access to the premises, properties, businesses, operations, books and records
and other information that is reasonably requested in connection with
implementing the Restructuring (subject to existing confidentiality obligations
among various parties, attorney/client and other privileges and immunities and
other customary limitations appropriate under the circumstances) and responding
timely, and causing applicable personnel to respond timely, to such requests.

4. Mutual Representations, Warranties and Covenants.

(a) Each of the Parties, severally and not jointly and solely with respect to
itself, represents and warrants to each other Party that the following
statements are true, correct, and complete as of the date hereof:

(i) this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

(ii) except for any and all required Gaming Approvals, shareholder and other
approvals necessary for the Merger, as expressly provided in this Agreement, and
approvals necessary for the CEOC Plan or the CEC Plan (if applicable) or in the
Bankruptcy Code, or as may be required for disclosure by the Securities and
Exchange Commission, no material consent or approval of, or any registration or
filing with, any other Person is required for the Company or CEC to carry out
the Restructuring contemplated by, and for each Party to perform its obligations
under, this Agreement;

(iii) except as expressly provided in this Agreement or the Bankruptcy Code, it
has all requisite organizational power and authority to enter into this
Agreement and, for the Company and New CEC to carry out the Restructuring
contemplated by, and, for each Party, perform its obligations under, this
Agreement;

(iv) the execution and delivery by it of this Agreement, and the performance of
its obligations hereunder, have been duly authorized by all necessary
organizational action on its part;

(v) it has been represented by counsel in connection with this Agreement and the
transactions contemplated by this Agreement; and

(vi) the execution, delivery, and performance by such Party of this Agreement
does not and will not (1) violate any provision of law, rule, or regulation
applicable to it or any of its subsidiaries or its charter, bylaws, or other
similar governing documents, or those of any of its subsidiaries, if applicable,
(2) conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under any material debt for borrowed money
to which it or any of its subsidiaries is a party, or (3) violate any order,
writ, injunction, decree, statute, rule, or regulation; provided that, (x) the
foregoing shall not apply with respect to any Party on account of any defaults
arising from the commencement of the Chapter 11 Cases, a CEC Chapter 11 Case, or
the pendency of the Restructuring and (y) nothing in this Section 4(a)(vi)
shall, or shall be deemed to, waive, limit, or otherwise impair each of the
Parties’ respective ability to exercise its duties as set forth in Section 15
hereof.

 

13



--------------------------------------------------------------------------------

(b) Each Party, severally and not jointly, represents and warrants to the other
Party that as of the date hereof, it is validly existing and in good standing
under the laws of the state of its organization.

5. Company Termination Events. This Agreement may be terminated by delivery to
the other Parties of a notice, delivered in accordance with Section 21 of this
Agreement, by the Company upon the occurrence of any of the following events
(each a “Company Termination Event”):

(a) the breach by CEC of any of its obligations, representations, warranties, or
covenants set forth in this Agreement in any respect that would reasonably be
expected to materially impede or prevent consummation of the Restructuring,
which breach remains uncured for a period of five (5) Business Days after the
receipt by CEC from the Company of written (including email) notice of such
breach;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Company and New CEC of
written notice of such event; provided that the Company has otherwise complied
with its obligations under Section 3(a)(i)(D) or (E) of this Agreement;

(c) the exercise by the Company of its duties as set forth by Section 15 hereof
(the “Company Fiduciary Out”);

(d) CEC files any motion, pleading, or other document with the Bankruptcy Court
that is materially inconsistent with this Agreement or the CEOC Plan and such
motion or pleading has not been withdrawn or corrected within seven (7) Business
Days of such Party receiving written notice from the Company that such motion or
pleading is materially inconsistent with this Agreement;

(e) if any of the Definitive Documentation (including any amendment or
modification thereof) necessary to effectuate the Restructuring is filed with
the Bankruptcy Court or is otherwise finalized and contains terms and conditions
materially inconsistent with this Agreement or the CEOC Plan or is otherwise not
on terms reasonably acceptable to the Company, and such material and adverse
inconsistency remains uncured for a period of five (5) Business Days after the
receipt by CEC of written notice of such material and adverse inconsistency;

(f) the appointment of a trustee under section 1104 of the Bankruptcy Code or an
examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code in the CEC Chapter 11 Case.
For the avoidance of doubt, the prior appointment of the examiner in the Chapter
11 Cases pursuant to the examiner order shall not constitute a Company
Termination Right;

 

14



--------------------------------------------------------------------------------

(g) the CEC Chapter 11 Case is converted to a case under chapter 7 of the
Bankruptcy Code or the CEC Chapter 11 Case shall have been dismissed, in each
case, by order of the Bankruptcy Court, which order has not been stayed;

(h) the amendment, waiver or other modification of the Merger Agreement or any
Sponsor Agreement in a manner that is not reasonably acceptable to the Company;

(i) the termination of the CAC/CEOC RSA, the Merger Agreement or any Sponsor
Agreement; or

(j) the Effective Date has not occurred by the Outside Date.

6. CEC Termination Events. This Agreement may be terminated by delivery to the
other Parties of a notice, delivered in accordance with Section 21 of this
Agreement, by CEC upon the occurrence of any of the following events (each a
“CEC Termination Event”, and together with the Company Termination Events, the
“Termination Events”); provided, however, that the Termination Events contained
in subsection (m) or (n) below shall occur automatically and without the need
for CEC to provide any written notice or take any other action to effectuate
such termination:

(a) the breach by the Company of any of its obligations, representations,
warranties, or covenants set forth in this Agreement in any respect that
materially and adversely affects CEC’s interests in connection with the
Restructuring or would reasonably be expected to materially impede or prevent
consummation of the Restructuring, which breach remains uncured for a period of
five (5) Business Days after the receipt by the Company of written notice of
such breach from CEC;

(b) the issuance, promulgation, or enactment by any governmental entity,
including any regulatory or licensing authority or court of competent
jurisdiction, of any statute, regulation, ruling or order declaring this
Agreement or any material portion hereof to be unenforceable or enjoining or
otherwise restricting the consummation of a material portion of the
Restructuring (including with respect to the regulatory approvals or tax
treatment contemplated by the Restructuring), which action remains uncured for a
period of five (5) Business Days after the receipt by the Company of written
notice of such event; provided that CEC has otherwise complied with its
obligations under Section 2(a)(i)(D) of this Agreement;

(c) the Company (including any of its debtor subsidiaries) files any motion,
pleading, or other document with the Bankruptcy Court in the Chapter 11 Cases or
a CEC Chapter 11 Case that is materially inconsistent with this Agreement or the
CEOC Plan and such motion or pleading has not been withdrawn or corrected within
seven (7) Business Days of such Party receiving written notice from CEC that
such motion or pleading is materially inconsistent with this Agreement;

(d) any of the Definitive Documentation (including any amendment or modification
thereof) necessary to effectuate the Restructuring is filed with the Bankruptcy
Court or is otherwise executed, in either case, in form and substance that is
not materially consistent with this Agreement and the CEOC Plan, or otherwise
not reasonably acceptable to CEC, without the prior written consent of CEC;

 

15



--------------------------------------------------------------------------------

(e) the scheduling order issued by the Bankruptcy Court establishing the
timetable for the confirmation process and all related deadlines is not
reasonably acceptable to CEC;

(f) the CEOC Confirmation Order is not entered by June 30, 2017;

(g) a trustee under section 1104 of the Bankruptcy Code or an examiner with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code shall have been appointed in the Chapter 11 Cases. For the
avoidance of doubt, the prior appointment of the examiner in the Chapter 11
Cases pursuant to the examiner order shall not constitute a CEC Termination
Right;

(h) the Chapter 11 Cases are converted to cases under chapter 7 of the
Bankruptcy Code or the Chapter 11 Cases shall have been dismissed, in each case,
by order of the Bankruptcy Court, which order has not been stayed;

(i) if either the class comprised of the Prepetition Credit Agreement Claims or
the class comprised of the Secured First Lien Notes Claims does not vote to
accept the CEOC Plan as of the applicable Voting Deadline;

(j) the failure by the Company to obtain satisfaction or waiver of any of the
conditions to Consummation of the CEOC Plan;

(k) the termination of the CAC/CEOC RSA, the Merger Agreement or any Sponsor
Agreement;

(l) the Effective Date has not occurred by the Outside Date; or

(m) automatically on the date that is fourteen (14) days from the date on which
any 105 Injunction Order in form and substance acceptable to CEC that has been
entered ceases to be in effect unless CEC has agreed in writing to waive such
Termination Event prior to the occurrence thereof.

7. Mutual Termination. This Agreement may be terminated by mutual agreement in
writing by the Company and CEC.

8. Termination.

(a) No Party may exercise any of its respective termination rights as set forth
in Section 5, or Section 6 hereof, as applicable, if such Party is in material
breach of this Agreement and is not obligated to terminate by any of its duties
as a title 11 debtor.

(b) Upon the termination of this Agreement pursuant to Section 5, Section 6,
Section 7, or hereof, all Parties shall be released from their commitments,
undertakings, and agreements under or related to this Agreement, and there shall
be no liability or obligation on the part of any Party; provided, however, that
if a Party (or Parties) terminate(s) this Agreement due to a breach by another
Party (or Parties), the non-breaching Party (or Parties) may enforce this
Agreement against the breaching Party (or Parties) based on such breach.

 

16



--------------------------------------------------------------------------------

(c) Notwithstanding Section 8(b), but subject to Section 15 hereof, in no event
shall any termination of this Agreement relieve a Party from (i) liability for
its breach or non-performance of its obligations hereunder prior to the
Termination Date and (ii) obligations under this Agreement which by their terms
expressly survive a Termination Date; provided, however, that, notwithstanding
anything to the contrary contained herein, any Termination Event (including any
automatic termination) may be waived in accordance with the procedures
established by Section 11 hereof, in which case such Termination Event so waived
shall be deemed not to have occurred, and this Agreement consequently shall be
deemed to continue in full force and effect, and the rights and obligations of
the Parties shall be restored, subject to any modification set forth in such
waiver.

9. Effectiveness. The obligations of the Company under this Agreement are
effective as of the date hereof and will cease to be effective automatically on
the date (the “Voting Deadline Date”) that is ten (10) days prior to the
commencement date of the confirmation hearing in the Chapter 11 Cases, unless,
prior to the Voting Deadline Date, each of the CEC Requisite Vote, the CAC
Requisite Vote (each as defined in the Merger Agreement) and each other vote of
shareholders of CEC or CAC required by the Merger Agreement or applicable Law
(collectively, the “Shareholder Votes”) shall have been validly obtained;
provided that the Voting Deadline Date may be extended or waived by CEOC in
writing in its sole discretion.

10. Cooperation.

(a) The Company shall use reasonable best efforts to provide to counsel for CEC
(a) drafts of all material motions, applications (other than applications
seeking to retain professional advisors), and other documents the Company
intends to file with the Bankruptcy Court, no less than three (3) Business Days
before the date when the Company intends to file any such document unless such
advance notice is impossible or impracticable under the circumstances.

(b) CEC in a CEC Chapter 11 Case shall use reasonable best efforts to provide to
counsel for the Company (a) drafts of all material motions, applications (other
than applications seeking to retain professional advisors), and other documents
CEC intends to file with the Bankruptcy Court, no less than three (3) Business
Days before the date when CEC intends to file any such document unless such
advance notice is impossible or impracticable under the circumstances.

11. Amendments. No amendment, modification, waiver, or other supplement of the
terms of this Agreement shall be valid unless such amendment, modification,
waiver, or other supplement is in writing and has been signed by the Company and
CEC.

12. Entire Agreement. This Agreement, together with the CEOC Plan and the other
Definitive Documents that are executed by the Parties, constitute the entire
agreement of the Parties with respect to the subject matter of this Agreement,
and supersedes all other prior negotiations, agreements and understandings,
whether written or oral, among the Parties with respect to the subject matter of
this Agreement, provided that nothing herein shall eliminate the rights and
obligations of either the Company or CEC under (a) that certain Restructuring
Support

 

17



--------------------------------------------------------------------------------

and Forbearance Agreement (including all term sheets, schedules, exhibits, and
annexes thereto), dated as of August 21, 2015, as amended, amended and restated,
supplemented, or otherwise modified from time to time, by and between, among
others, CEOC on behalf of itself and each of the Debtors, CEC, and the
Consenting Bank Creditors (as defined therein) party thereto from time to time,
and (b) certain Fifth Amended and Restated Restructuring Support and Forbearance
Agreement (including all term sheets, schedules, exhibits, and annexes thereto),
dated as of October 7, 2015, as amended, amended and restated, supplemented, or
otherwise modified from time to time, by and between, among others, CEOC on
behalf of itself and each of the Debtors, CEC, and the Consenting Creditors (as
defined therein) party thereto from time to time, in each case except as
modified by the contributions contemplated herein.

13. No Waiver and Preservation of Rights. If the transactions contemplated
herein are not consummated, or following the occurrence of the termination of
this Agreement with respect to all Parties, nothing herein (or in any of the
Definitive Documentation, including the CEOC Plan) shall be construed as a
waiver by any Party of any or all of such Party’s rights, remedies, claims, and
defenses and the Parties expressly reserve any and all of their respective
rights, remedies, claims and defenses.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

15. Fiduciary Duties. Notwithstanding anything in this Agreement, nothing in
this Agreement shall require the Company or any of the directors, officers,
shareholders or members of the Company, each in its capacity as a director,
officer, shareholder or member of the Company, to take any action, or to refrain
from taking any action, to the extent inconsistent with its or their fiduciary
obligations under applicable law (as reasonably determined by them in good faith
after consultation with legal counsel).

16. CEC Liquidity Transactions. Nothing in this Agreement restricts: (a) the
ability of CEC to seek, solicit, negotiate, execute agreements to or consummate
transactions to sell or otherwise transfer assets or pledge any such assets to
facilitate a financing transaction, in either case as may be necessary for CEC
to maintain adequate liquidity, including without limitation for liquidity or
financing purposes in connection with a CEC Chapter 11 Case; provided that CEC
will use reasonable best efforts to provide the Company reasonable prior notice
of any such agreement or transaction; or (b) any decision by CEC, in its sole
and absolute discretion, to commence a CEC Chapter 11 Case. Nothing in the
Agreement restricts any rights the Company may have to investigate or challenge
any such transaction or take any other such action that the Company believes may
be necessary to protect the rights of the estates of CEOC and its related
chapter 11 debtor subsidiaries.

17. Headings. The headings of the Sections, paragraphs, and subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

18. Relationship Among Parties. Notwithstanding anything herein to the contrary,
the duties and obligations of the Parties under this Agreement shall be several,
not joint. No Party shall, as a result of its entering into and performing its
obligations under this Agreement,

 

18



--------------------------------------------------------------------------------

be deemed to be part of a “group” (as that term is used in section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) with the other Party.

19. Specific Performance; Remedies Cumulative. Each Party acknowledges that
because money damages would be an insufficient remedy for any failure of any
Party to perform its obligations in accordance with their specific terms or any
other breach of this Agreement by any Party, each non-breaching Party shall be
entitled to specific performance and injunctive or other equitable relief as a
remedy of any such breach, including, without limitation, an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with, or to prevent breaches of, any of its obligations
hereunder (including to take such actions as are necessary to consummate the
Restructuring as contemplated by this Agreement and the CEOC Plan), without the
necessity of proving the inadequacy of money damages as an exclusive remedy.
Each of the Parties hereby waives (a) any defense that a remedy at law is
adequate and (b) any requirement to post bond or other security in connection
with actions instituted for injunctive relief, specific performance, or other
equitable remedies. Nothing herein waives entitlements to money damages or any
other remedies available at law or equity. None of the Parties shall oppose the
granting of an injunction, specific performance and other equitable relief when
available pursuant to the terms of this Agreement on the basis that the other
Parties have an adequate remedy at law.

20. Governing Law and Dispute Resolution. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
regard to such state’s choice of law provisions which would require the
application of the law of any other jurisdiction. The Bankruptcy Court shall
have exclusive jurisdiction of all matters arising out of or in connection with
this Agreement to the extent provided by 28 U.S.C. § 1334, and no Party shall
request enforcement of this Agreement against the other Party in any court other
than the Bankruptcy Court if it has exclusive or concurrent subject matter
jurisdiction.

21. Notices. All notices, requests, documents delivered, and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally, by facsimile transmission, mailed (first
class postage prepaid) or by electronic mail (“e-mail”) to the Parties at the
following addresses, facsimile numbers, or e-mail addresses:

 

If to the Company: Caesars Entertainment Operating Company, Inc. One Caesars
Palace Drive Las Vegas, NV 89109

Attn:   General Counsel

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP 601 Lexington Ave New York, NY 10022

Attn:   Paul M. Basta, P.C.   Nicole L. Greenblatt, P.C.

Facsimile:   (212) 446 4900

E-mail Address:     paul.basta@kirkland.com     ngreenblatt@kirkland.com

 

19



--------------------------------------------------------------------------------

-and-   Kirkland & Ellis LLP 300 North LaSalle Chicago, IL 60654

Attn:   David R. Seligman, P.C.   Joseph M. Graham

Facsimile:   (312) 862-2200

E-mail Address:     dseligman@kirkland.com     joe.graham@kirkland.com If to
CEC:   Caesars Entertainment Corp. One Caesars Palace Drive Las Vegas, NV 89109

Attn:   General Counsel

With a copy to (which shall not constitute notice): Paul, Weiss, Rifkind,
Wharton & Garrison LLP 1285 Avenue of the Americas New York, NY 10019

Attn:   Jeffrey D. Saferstein   Samuel E. Lovett

Telephone:   (212) 373-3000 Facsimile   (212) 373-2053

E-mail Address:     jsaferstein@paulweiss.com     slovett@paulweiss.com -and-  
Milbank, Tweed, Hadley & McCloy LLP 601 South Figueroa Street, 30th Floor Los
Angeles, CA 90017

Attn:   Paul S. Aronzon   Thomas R. Kreller

Telephone:   (213) 892-4000 Facsimile:   (213) 629-5063

Email Address:     paronzon@milbank.com     tkreller@milbank.com

 

20



--------------------------------------------------------------------------------

22. Third-Party Beneficiaries. The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person.

23. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding other than to prove the existence of this Agreement
or in a proceeding to enforce the terms of this Agreement.

24. Good-Faith Cooperation; Further Assurances. The Parties shall cooperate with
each other in good faith in respect of matters concerning the implementation and
consummation of the Restructuring. From time to time, as and when requested by
any Party, any other Party will execute and deliver, or cause to be executed and
delivered, all such documents and instruments and will take, or cause to be
taken, all such further or other actions as such requesting Party may reasonably
deem necessary or desirable to evidence and effectuate the Restructuring and
actions contemplated by this Agreement and the CEOC Plan.

25. Publicity. The Company shall submit drafts to CEC of any press releases and
public documents that constitute disclosure of the existence or terms of this
Agreement or any amendment to the terms of this Agreement at least three
(3) Business Days prior to making any such disclosure, and shall afford them a
reasonable opportunity under the circumstances to comment on such documents and
disclosures and shall incorporate any such reasonable comments in good faith.

[Signature page follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

CAESARS ENTERTAINMENT OPERATING COMPANY, INC., on behalf of itself and each of
the debtors in the Chapter 11 Cases By:  

/s/ Randall Eisenberg

  Name:   Randall Eisenberg   Title:   Chief Restructuring Officer

 

CAESARS ENTERTAINMENT CORPORATION, By:  

/s/ Eric Hession

Name:   Eric Hession Title:   CFO

[Signature page to CEOC and CEC First Amended and Restated Settlement Agreement
and RSA]



--------------------------------------------------------------------------------

Exhibit A